DETAILED ACTION
Claims 1-6 and 8-11 are pending as amended on  28 September 2022, claim 7 is withdrawn from consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendments overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-6 and 8-11.  The rejection has been withdrawn.
Applicant’s arguments have been fully considered.
Applicant argues that  Weerasooritya  fails to render the instantly claimed formula(II) obvious.  The examiner acknowledges that when L1  of formula (I) of Weerasooritya (see below) is a bond, formula(I)  of Weerasooritya does not contain the  instantly claimed structural unit L2-(-O-Ru’-)-L1,  however, as set forth in previous  Office action, Weerasooritya teaches L1, L2, L3 and L4  may each be unsubstituted C1-C8 alkylene ([0075]), which encompasses the claimed  C2-6 alkylene of Ru’,  and R1 is unsubstituted C10-50 alkyl ([0053]),  which abuts the claimed C1-10 alkyl of L2, thus renders the claimed structural unit L2-(-O-Ru’-)-L1  and formula (II) obvious when L1 is a C2-6 alkylene and R1 is C10 alkyl.  

    PNG
    media_image1.png
    180
    415
    media_image1.png
    Greyscale

Applicant argues that Weerasooritya indiscriminately discloses countless number of compounds and the Office failed to provide rationale for the claimed combination of R1 and L1.   The examiner disagrees.  Weerasooritya  expressly discloses embodiment wherein R1 is unsubstituted C10-50 alkyl ([0053]),  and a finite number of  subgenus of L1 , i.e.,  substituted/unsubstituted  C1-C8 alkylene, heteroalkylene, cycloalkylene or arylene ([0075]).   Thus for a given R1 , it would be obvious for a person of ordinary skill to choose from the finite number of identified L1 .  Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364-65 (Fed. Cir. 2012) (“Strong case of obviousness” exists where the combination of ingredients recited in the claims were based on selections from a finite number of identified, predictable solutions); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the [reference] discloses a multitude of effective combinations does not render any particular formulation less obvious.”).
As such the rejection over  Weerasooritya stands. 

Claim Rejections - 35 USC § 103
Claims 1-6  and 8 -11  stand  rejected under 35 U.S.C. 103 as being unpatentable over US2013/0277276A1 (Weerasooritya). 
Regarding claims 1, 2,  6 and 8-11,  Weerasooritya teaches an aqueous  composition comprises water ([0087], [0162]), a quaternary ammonium compound and an alkoxy carboxylate co-surfactant ([0087], and [0090]-[0091]), wherein the quaternary ammonium compound has the following formula ([0050]):


    PNG
    media_image1.png
    180
    415
    media_image1.png
    Greyscale

wherein R1 is unsubstituted C10-50 alkyl ([0053]),  R5 may be independently hydrogen or C1-C2 alkyl ([0077]), L1, L2, L3 and L4  may be  the same  or independently different and may each be a unsubstituted C1-C8 alkylene ([0075]), R2, R3 and R4 are each independently be unsubstituted C1-C20 alkyl ([0074],  which meets the claimed C1-50 alkyl and  overlaps with the claimed C8-C50  alkyl;   n is 10-100 ([0052]), and the counter-ion is exemplified as chloride ([0172]), which renders the claimed formula obvious when L1 is a C2-6 alkylene and R1 is C10 alkyl, noting given a R1, there are only a finite number of  subgenus of L1 , i.e., a bond, a substituted/unsubstituted  C1-C8 alkylene, a heteroalkylene, a cycloalkylene or an arylene ([0075]).
Weerasooritya teaches the carboxylate co-surfactant alkoxy carboxylate surfactant  is C28-25PO-25EO-carboxylate, i.e., unsubstituted C28 alkyl attached to 25 --CH2--CH(methyl)-O--linkers, attached in turn to 25 --CH2--CH2-O-- linkers, attached in turn to –COO- or acid or salt thereof including metal cations such as sodium ([0091]), which meets the claimed formula (I-2) wherein m’ is 25, n’ is 24 and  L is C2 alkylene. 
Weerasooritya teaches the quaternary ammonium compound is present in an amount of 0.05%  to 5 wt.%  and the ether carboxylate co-surfactant  is present in an amount of 0.05 to 5 wt.% ([0101]-[0124]), thus  the  weight ratio of quaternary ammonium and the ether carboxylate  co-surfactant  is 1: 1 to 1:100.  The instantly claimed molar ratio of cationic surfactant to the anionic nonionic  surfactant is 1:0.01-100, which is equivalent to a weight ratio of 1:14.6 based on 1:1.3 molar ratio  of the instant example of triethyl(EO)2(PO)3 ammonium chloride (MW~400) and C14H29(PO)50(EO)30OCH2COO(Mg)0.5 ether carboxylate (MW 4515) (instant Table 1b) calculated by the examiner.  Thus Weerasooritya encompasses the claimed ratio and a prima facie case of obviousness exists.
Regarding claims 3 and 5,  Weerasooritya teaches the composition is for tertiary  oil recovery ([0002] and [0168]), and   the combined amount of the ether carboxylate cosurfactant  and the quaternary ammonium compound in the aqueous composition is  from 0.05 to 10 wt.%  ([0100]), which meets the claimed amount.  
Regarding claim 4,  Weerasooritya teaches the aqueous composition has a pH of less than about 7.0 ([0161]), thus no alkali agent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766